Motion granted on condition that appellant pays $10 costs, insofar as to further extend the time for defendant-appellant to serve and file the record on appeal and appellant’s points to and including December 9, 1958, with notice of argument for the January 1959 Term of this court, said appeal to be argued or submitted when reached. In the event appellant fails to comply with the condition provided in the order herein, respondent may enter an order dismissing the appeal without notice to appellant. Concur — Botein, P. J., Valente, McNally, Stevens and Bergan, JJ.